DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, it is unclear as to what is being claimed due to the claim limitation “…the weighting value is based on proximity of the at least two active electrodes…” being inferentially included, i.e. it is unclear if the “proximity” of the at least two electrodes is functionally or positively recited.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 10,960,212. This is a statutory double patenting rejection.
AND
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 14 of U.S. Patent No. 10,960,212. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set are directed towards a neurostimulation system and method comprising a memory having a safety threshold and a processor configured to compute a charge injection metric value as a function of at least two parameters and a weighting value, compare the charge injection metric value to said threshold value and perform corrective action based on the comparison.

AND
Claims 1, 12 & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 11 of U.S. Patent No. 10,258,799. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set are directed towards a neurostimulation system and method comprising a memory having a safety threshold and a processor configured to compute a charge injection metric value as a function of two parameters, compare the charge injection metric value to said threshold value and perform corrective action based on the comparison.
AND
Claims 1 & 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 9 of U.S. Patent No. 9,358,394. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set are directed towards a neurostimulation system comprising a memory having a safety threshold and a processor configured to compute a charge injection metric value as a function of two parameters, compare the charge injection metric value to said threshold value and perform corrective action based on the comparison.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moffitt et al. (US 2012/0290040).
Moffitt et al. discloses;

1. A neurostimulation system (e.g., element 10), comprising: a memory (e.g., element 180) having a safety threshold value (e.g., via the disclosed ‘warning threshold’ 980/1080) stored in the memory; and a processor coupled to the memory and configured for computing, for a set of stimulation parameters, a charge injection metric value as a function of at least two parameters (e.g., via the disclosed charge per phase, charge density per phase, etc.) and a weighting value (e.g., via the disclosed k-value)  for each of at least two active electrodes, wherein the weighting value is based on proximity of the at least two active electrodes to each other or to a reference electrode (e.g., via the disclosed charge date/density for the specific electrodes designated by the diagonal lines 860-890); comparing the computed charge injection metric value to the safety threshold value; and performing a corrective action based on the comparison {e.g., [0079]-[0081], [0090]-[0093], [0097]-[0099] & (Figs 6 & 8-9)}.

2. The neurostimulation system of claim 1, wherein the at least two parameters comprises a physical electrode parameter and an electrical source parameter (e.g., [0090]-[0093] & [0097]-[0099]).

3. The neurostimulation system of claim 2, wherein the physical electrode parameter is at least one of an electrode surface area, an electrode surface shape, and an electrode material [e.g., 0093].

4. The neurostimulation system of claim 2, wherein the electrical source parameter is at least one of a current, a voltage, a charge, charge density, and an impedance [e.g., 0093].

5. The neurostimulation system of claim 1, wherein the weighting value for at least one of the at least two active electrodes varies inversely with distance from the reference electrode (e.g., via the disclosed hard stops/warnings being based on different physical properties, i.e. smaller electrodes have a higher charge density therefore increasing tissue damage, [0108]-[0113]).

6. The neurostimulation system of claim 1, wherein the weighting value for at least one of the at least two active electrodes varies inversely with distance from another one of the at least two active electrodes ([0108]-[0113]).

7. The neurostimulation system of claim 1, wherein performing the corrective action comprises conveying a warning signal to a user (e.g., via the disclosed programmable warning threshold 980, [0096]-[0097]).

8. The neurostimulation system of claim 1, wherein performing the corrective action comprises preventing delivery of electrical stimulation energy to the at least two active electrodes using the set of stimulation parameters (e.g., via the disclosed used of the hard stop limit, 990, [0096]-[0097]).

9. The neurostimulation system of claim 1, wherein performing the corrective action comprises delivering electrical stimulation energy to the at least two active electrodes in accordance with a different set of stimulation parameters (e.g., [0096]-[0097]).

10. The neurostimulation system of claim 1, further comprising an implantable pulse generator comprising the processor (e.g., via the disclosed IPG 14, Fig 6).

11. The neurostimulation system of claim 1, further comprising a programmer comprising the processor {e.g., via the disclosed microcontroller 174, [0079] & (Fig 6)}.

12. A neurostimulation system, comprising: a memory having a warning threshold value and a hard stop limit stored in the memory; and a processor coupled to the memory and configured for determining, for a set of stimulation parameters, a charge injection metric value as a function of at least two parameters for at least two electrodes; comparing the charge injection metric value to the warning threshold value and conveying a warning signal to a user when the charge injection metric value exceeds the warning threshold value; comparing the charge injection metric value to the hard stop limit; and performing a corrective action when the charge injection metric value exceeds the hard stop limit {e.g., [0079]-[0081], [0090]-[0093], [0097]-[0099] & (Figs 6 & 8-9)}.

13. The neurostimulation system of claim 12, wherein performing the corrective action comprises preventing delivery of electrical stimulation energy to the at least two electrodes using the set of stimulation parameters (e.g., via the disclosed used of the hard stop limit, 990, [0096]-[0097]).


14. The neurostimulation system of claim 12, wherein performing the corrective action comprises delivering electrical stimulation energy to the at least two electrodes in accordance with a different set of stimulation parameters (e.g., [0096]-[0097]).

15. The neurostimulation system of claim 12, wherein determining the charge injection metric value comprises computing the charge injection metric value (e.g., [0090]-[0093]).

16. The neurostimulation system of claim 15, wherein computing the charge injection metric value comprises computing the charge injection metric value as a function of a physical electrode parameter and an electrical source parameter (e.g., [0090]-[0093] & [0097]-[0099]).

17. The neurostimulation system of claim 16, wherein the physical electrode parameter is at least one of an electrode surface area, an electrode surface shape, and an electrode material [e.g., 0093].

18. The neurostimulation system of claim 16, wherein the electrical source parameter is at least one of a current, a voltage, a charge, charge density, and an impedance [e.g., 0093].

19. A method of operating a neurostimulation system, the method comprising: determining, for a set of stimulation parameters, a charge injection metric value as a function of at least two parameters for at least two electrodes; comparing the charge injection metric value to a warning threshold value and conveying a warning signal to a user when the charge injection metric value exceeds the warning threshold value; comparing the charge injection metric value to a hard stop limit; and performing a corrective action when the charge injection metric value exceeds the hard stop limit {e.g., [0079]-[0081], [0090]-[0093], [0097]-[0099] & (Figs 6 & 8-9)}.


20. The method of claim 19, further comprising receiving the warning threshold value or the hard stop limit (e.g., [0097]-[0099]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30 am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792